Case 1:18-cv-00274-GZS Document 19 Filed 01/28/19 Page 1 of 4                   PageID #: 58




                            UNITED STATES DISTRICT COURT

                                     DISTRICT OF MAINE


NICHOLAS A. GLADU,                           )
                                             )
       Plaintiff                             )
                                             )
               v.                            )       1:18-CV-00274-GZS
                                             )
JOSPEH FITZPATRICK, et als.                  )
                                             )
       Defendants                            )


                                           ANSWER

       Defendant Jeremiah Manning answers the Complaint as follows:

       1. Paragraph 1 contains a summary of the Complaint rather than allegations of fact, and

no response is required.

       2. Paragraph 2 states a legal assertion, and no response is required.

       3. Paragraph 3 states a legal assertion, and no response is required.

       4. The claims set forth in Paragraph 4 have been dismissed.

       5. Defendants admit the allegations in Paragraph 5

       6. The claims in Paragraph 6 have been dismissed.

       7. (a – e) These defendants have been dismissed.

       7 (f). Defendant Manning admits that he is a correctional sergeant employed at the

Maine State Prison. The remainder of Paragraph 8 states a legal conclusion, and no response is

required.

       8 – 10. The claims in Paragraphs 8 – 10 have been dismissed.
 Case 1:18-cv-00274-GZS Document 19 Filed 01/28/19 Page 2 of 4                    PageID #: 59




       11. Defendant admits that on the date alleged plaintiff was extracted from his cell after

covering his window, refusing to uncover the window, throwing a food tray at an officer and

refusing to cuff up. Defendant admits that the cell extraction was accomplished with the use of

pepper spray. Defendant denies that the application of pepper spray was “heavy.” Defendant

neither admits nor denies that plaintiff was covered from head to toe with pepper spray for lack

of sufficient knowledge and information.

       12. Defendant admits that plaintiff was asked repeatedly whether he “needed medical”

and that plaintiff repeatedly told the sergeant that he was “refusing medical.”

       13. Defendant admits the allegations in Paragraph 13.

       14. Defendant neither admits nor denies the allegations in Paragraph 14 for lack of

sufficient knowledge and information..

       15. Defendant neither admits nor denies the allegations in Paragraph 15 for lack of

sufficient knowledge and information.

       16. Defendant neither admits nor denies the allegations in Paragraph 16 for lack of

sufficient knowledge and information.

       17. Defendant admits the allegations in Paragraph 17, except that defendant neither

admits nor denies how long EOS “usually almost always lasts” for lack of sufficient knowledge

and information.

       18. Defendant neither admits nor denies for lack of sufficient knowledge and information

that defendant conducted a round in the segregation unit at about 7:30 p.m. Defendant denies the

remaining allegations in Paragraph 18.

       19. Defendant denies the allegations in Paragraph 19.
 Case 1:18-cv-00274-GZS Document 19 Filed 01/28/19 Page 3 of 4                     PageID #: 60




       20. Defendant neither admits nor denies the allegation in Paragraph 20 for lack of

sufficient knowledge and information.

       21. Defendant neither admits nor denies the allegation in Paragraph 21 for lack of

sufficient knowledge and information.

       22. Defendant neither admits nor denies the allegation in Paragraph 22 for lack of

sufficient knowledge and information.

       23. Defendant denies the allegations in Paragraph 23.

       24. Defendant neither admits nor denies the allegation that plaintiff was provided

telephone calls with his attorney. Defendant denies the remaining allegations in Paragraph 24.

       25. – 28. The claims asserted in Paragraphs 25 – 28 have been dismissed.

       29 – 32. To the extent that the claims asserted in Paragraphs 29 – 32 have not been

dismissed, defendant denies the allegations in those paragraphs.

       WHEREFORE, defendant requests that judgment be entered in his favor and that he be

awarded costs and attorney fees.

       AND FURTHER ANSWERING, defendant states;

                                   AFFIRMATIVE DEFENSES

       1. The Complaint fails to state a claim upon which relief can be granted.

       2. Plaintiff’s claim for damages for emotional or mental distress is barred by the absence

of any physical injury.

       3. The actions of defendant are entitled to qualified immunity.

       4. Any injury sustained by the plaintiff was the result of his own conduct, and his

recovery is barred or must be reduced accordingly.
    Case 1:18-cv-00274-GZS Document 19 Filed 01/28/19 Page 4 of 4                    PageID #: 61




         5. Plaintiff’s claim for injunctive relief and punitive damages is barred by the

prospective relief provisions of the Prison Litigation Reform Act.

.

January 28, 2019                                       __/s/ James E. Fortin___
                                                       James E. Fortin
                                                       Assistant Attorney General
                                                       James.Fortin@maine.gov

Office of the Attorney General
Six State House Station
Augusta, ME 04333
626-8800Certificate of Service




                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that he electronically filed the above document with the
Clerk of Court using the CM/ECF system, which will serve a copy on all counsel of record, and
that he mailed a copy, postage paid, to the plaintiff at the following address:

Nicholas Gladu
Maine State Prison
807 Cushing Road
Warren, ME 04864

January 28, 2019                                       /s/ James E. Fortin
                                                       James E. Fortin
                                                       Assistant Attorney General
